           Case 1:15-cv-07433-LAP Document 1062 Filed 06/22/20 Page 1 of 7




                                                     June 22, 2020


By ECF

The Honorable Loretta A. Preska
United States District Judge
Southern District of New York
500 Pearl Street, Room 2220
New York, NY 10007-1312

                Re:   Giuffre v. Maxwell, 15 Civ. 7433 (LAP) (“Maxwell”)

Dear Judge Preska:

       We write on behalf of a non-party, John Doe, regarding the letter filed by Alan
Dershowitz on June 12, 2020, in the above-referenced case (“Maxwell”) and in Giuffre v.
Dershowitz, No. 19 Civ. 3377 (LAP) (“Dershowitz”). See Maxwell, DE 1058-1. By that letter,
Dershowitz sets forth his intent to seek an order compelling Plaintiff Giuffre “and others” to
produce “all filings and discovery materials, including third-party discovery,” from Maxwell,
including documents governed by the Maxwell Protective Order and sealed materials (the “Sealed
Documents”) presently under review by this Court pursuant to the agreed-upon protocol. Id.

       This marks Dershowitz’s second – or, by some measures, third – attempt to make an end-
run around this Court’s carefully constructed unsealing protocol. Just as the Court denied
Dershowitz’s prior attempts, it should deny this one. 1

       A.       This Court’s Rejection of Dershowitz’s Initial Attempts to Oppose or
                Circumvent the Protocol

        Earlier this year, after substantial input from and discussion with the parties, the Court
finalized the protocol for the individualized review of the Sealed Documents that was mandated
by the Second Circuit. Maxwell, DE 1044. Dershowitz, as an intervenor, opposed this protocol


       1
         A decision on whether to grant Dershowitz’s motion for leave to file his proposed
motion to compel Giuffre “and others” to produce discovery could have a substantial and real-
time effect on the ongoing unsealing review pursuant to the Court’s carefully crafted protocol.
Accordingly, and notwithstanding our familiarity with the Court’s Individual Practice 2(A), we
have filed this letter on the underlying merits of the proposed motion to urge the Court not to
even grant Dershowitz leave to file that motion in the first place.
        Case 1:15-cv-07433-LAP Document 1062 Filed 06/22/20 Page 2 of 7
June 22, 2020
Page 2 of 7


from the start, and unsuccessfully requested that the Court simply release the Sealed Documents
for public consumption. Maxwell, DE 992.

        Rejecting Dershowitz’s position, the Court specifically structured the protocol to afford
notice to those persons identified or otherwise interested in the Sealed Documents and to allow
such affected persons the opportunity to object and be heard. As made clear by the prior filings
with this Court and the Second Circuit, the affected persons include non-parties who provided
discovery subject to the understanding that such responses would be maintained as confidential
under the terms of the Protective Order. See, e.g., Maxwell, DE 944. That discovery apparently
included probing inquiries on facts and allegations of an intensely private nature. Indeed, as
Judge Sweet observed, this matter involved “allegations concerning the intimate, sexual, and
private conduct of the parties and of third persons, some prominent, some private,” Giuffre v.
Maxwell, 325 F. Supp. 3d 428, 433 (S.D.N.Y. 2018), and “the release of confidential information
inherent to the discovery process could expose the parties to annoyance, embarrassment, and
oppression given the highly sensitive nature of the underlying allegations,” id. at 442.

        In yet another bid to bypass the protocol, last October, Dershowitz also sought, in
Dershowitz, the “immediate[]” production of two non-public sets of documents, including
Giuffre’s partially sealed deposition taken in Maxwell. Dershowitz, DE 71. This Court denied
that request as well, on November 5, 2019, observing that Dershowitz “ha[d] not provided the
Court with any justification for departing from the Court-ordered unsealing process in Giuffre v.
Maxwell.” Dershowitz, DE 85.

       B.       Dershowitz’s Present, Expanded Second (or Third) Bite at the Apple and
                Giuffre’s Acquiescence to the Same

        With his objections to the protocol overruled in Maxwell, and having already failed to
circumvent it once in Dershowitz, Dershowitz now doubles down. He proposes a new means of
short-circuiting this process, contending that he should be entitled to all records in Giuffre’s and
others’ possession, including records that were designated in discovery as confidential – in other
words, not just the Sealed Documents, but all discovery materials. Dershowitz’s latest effort
proposes an unfettered release of records to him without any notice to, or opportunity to hear
objections from, affected non-parties, including those who, in Maxwell, provided the requested
discovery, without further objection, contingent upon a judicial assurance of confidentiality.

        The fact that Giuffre – who also opposed the Protocol and sought the release of all Sealed
Documents – does not oppose Dershowitz’s motion is of no moment. Indeed, it proves the point,
by underscoring the caution with which the Court should approach Dershowitz’s request. And,
in any event, a non-party that produces information in discovery remains entitled to the
protection of confidentiality under the terms of a protective order, regardless of whether a party
later seeks – or acquiesces to – the release of that information. Those non-parties “have a right
to be protected against becoming victims of litigation cross-fire.” Minpeco, S.A. v.
Conticommodity Servs., Inc., 653 F. Supp. 957, 960 (S.D.N.Y. 1987) (explaining, in denying
request for discovery, that while “the protective order has been in force . . . numbers of non-
parties have been deposed or provided documents on assurance of the confidentiality of their
        Case 1:15-cv-07433-LAP Document 1062 Filed 06/22/20 Page 3 of 7
June 22, 2020
Page 3 of 7


testimony or of the material which they furnished”); see also, e.g., Martindell v. Int’l Tel. & Tel.
Corp., 594 F.2d 291 (2d Cir. 1979).

        These circumstances starkly frame the need for this Court to protect the privacy and
reputational rights of non-parties. And that need here is reflected in – and accords precisely with
– the long-standing law of this Circuit that (regardless of the parties’ position on the matter) non-
parties retain the right to protection of their privacy and reputational interests, and the
responsibility to protect those non-party rights “rests heavily upon the shoulders” of the district
court. In re New York Times Co., 828 F.2d 110, 116 (2d Cir. 1987); see also Brown v. Maxwell,
929 F.3d 41, 51 (2d Cir. 2019).

       C.       Dershowitz’s Unfounded Criticism of the Protective Order

        Separate and apart from the gamesmanship of trying to exclude non-parties from
participation in this process, Dershowitz’s argument to modify the Protective Order to gain
access to all filings and discovery material in Maxwell runs counter to the Maxwell Protective
Order, and thus counter to law. Courts in this Circuit strongly disfavor attempts by collateral
litigants to modify protective orders entered in other cases. The Second Circuit has held that
where there has been reasonable reliance by a party or non-party in providing discovery pursuant
to a protective order, a district court should not modify that order “absent a showing of
improvidence in the grant of the order or some extraordinary circumstance or compelling need.”
S.E.C. v. TheStreet.com, 273 F.3d 222, 229 (2d Cir. 2001) (quoting Martindell, 594 F.2d at 296).
Dershowitz does not, and cannot, make any such showing here.

         As Dershowitz acknowledges, several factors are considered in determining whether such
extraordinary circumstances exist: (1) the scope of the protective order; (2) the language of the
order itself; (3) the level of inquiry the court undertook before granting the order; and (4) the
nature of reliance on the order. In re Ethylene Propylene Diene Monomer (EPDM) Antitrust
Litig., 255 F.R.D. 308, 318 (D. Conn. 2009). While Dershowitz properly identifies these factors,
he repeatedly mischaracterizes the terms of the Maxwell Protective Order. A review of its actual
terms – as opposed to Dershowitz’s straw-man rewrites – illustrates with clarity that none of
these factors support modification.

                1.     Scope of the Protective Order

        In reviewing a protective order, the court should examine “whether the order is a blanket
protective order, covering all documents and testimony produced in a lawsuit, or whether it is
specifically focused on protecting certain documents or certain deponents for a particular
reason.” Id. at 319. Dershowitz asserts that the Maxwell Protective Order is a “blanket order”
that covers “all” documents “without consideration as to whether a specific document actually
contains justifiably confidential material.” Maxwell, DE 1058-1 at 2. Not so.

       The preamble of the Protective Order states that it protects “the discovery and
dissemination of confidential information or information which will improperly annoy,
embarrass, or oppress any party, witness, or person providing discovery in this case.” This
         Case 1:15-cv-07433-LAP Document 1062 Filed 06/22/20 Page 4 of 7
June 22, 2020
Page 4 of 7


language closely tracks the permissible grounds for a protective order under Federal Rule of
Civil Procedure 26(c)(1). And the Second Circuit has specifically endorsed the use of protective
orders such as this. See, e.g., S.E.C. v. Rajaratnam, 622 F.3d 159, 181 (2d Cir. 2010) (“[A]
district court may issue protective orders ‘for good cause to protect a party or person from
annoyance, embarrassment, oppression, or undue burden or expense.’” (quoting Fed. R. Civ. P.
26(c)). Indeed, in this case, the Circuit stated that a district court could fulfill its responsibility to
ensure that its records and files are not used to “gratify private spite or promote public scandal”
or “serve as reservoirs of libelous statements for press consumption” by “issu[ing] protective
orders forbidding dissemination of certain material to protect a party or person from annoyance,
embarrassment, oppression, or undue burden and requir[ing] that filings containing such material
be submitted under seal.” Brown, 929 F.3d at 51 (quotation marks and citation omitted) (quoting
Fed. R. Civ. P. 26(c)). Thus, the Protective Order protects the very subject matter that Rule 26
and the Second Circuit identify as deserving of protection.

        Contrary to Dershowitz’s assertions, the Protective Order also includes mechanisms to
ensure that confidentiality designations are justifiable. See Section 8 (stating that designation of
information as confidential constitutes a representation by the attorney for the designating party
that there is a valid and good-faith basis for the designation); Section 11 (providing a process for
parties to make objections to, and timely seek the Court’s resolution of, confidentiality
designations).

                2.      Language of the Protective Order

        Courts next look to the express language of the protective order. See In re Ethylene, 255
F.R.D. at 320. Here, there is no language suggesting that the duration of the Protective Order
was limited. To the contrary, Section 12 of the Protective Order provides that confidential
materials will remain so designated through “the conclusion of the case,” at which time they will
be returned to the designating party or destroyed.

         Dershowitz makes the unremarkable observation that the Protective Order contains
generic language permitting future modifications “for good cause.” Maxwell, DE 1058-1 at 2
(referencing Section 14 of the Protective Order). That does not negate reasonable reliance upon
an indefinite term, however, given that it is “always the case” that protective orders are subject to
modification by the court. Dorsett v. Cty. of Nassau, 289 F.R.D. 54, 65–66 (E.D.N.Y. 2012).
Regardless of whether a protective order acknowledges the possibility of modification inherent
in all such orders, parties may reasonably rely on orders that contain no temporal limits and that
provide for confidentiality protections to continue after the action concludes, particularly where,
as here, the Protective Order calls for the return or destruction of the requested files. See id.

                3.      Level of Inquiry by the Court

        Dershowitz makes another unremarkable observation: that the Court entered the
Protective Order “with no individualized determination for specific documents.” Maxwell, DE
1058-1 at 2. Dershowitz elects to neglect the obvious fact that the Protective Order was issued
early in the litigation, at a stage when it was entirely reasonable to make “the conscious decision
        Case 1:15-cv-07433-LAP Document 1062 Filed 06/22/20 Page 5 of 7
June 22, 2020
Page 5 of 7


to implement the Protective Order to allow for broad and quick discovery.” United States v.
Calderon, No. 3:15-CR-25 (JCH), 2017 WL 6453344, at *4 (D. Conn. Dec. 1, 2017). Moreover,
as discussed above, the Protective Order did not give parties “open-ended and unilateral
deference’ to protect whichever discovery materials they choose,” In re Ethylene, 255 F.R.D. at
321 (quotation marks and citation omitted), but rather established a robust process for
challenging confidentiality designations – making early implementation of the Protective Order,
even when it was too early to make rulings about specific documents, all the more appropriate.
Indeed, it is ironic that Dershowitz, by his motion, seeks to evade the protocol’s robust
individualized review that he finds lacking in the Protective Order.

                4.     Nature of the Reliance

        Finally, courts examine the ways in which those from whom discovery is sought – both
parties and non-parties – conducted themselves in reliance on a protective order. For example,
courts consider whether discovery was provided that otherwise could have been challenged by
seeking specific protection under Rule 26(c). In such cases, “[b]ecause a party or a deponent’s
agreement to provide materials or testimony is based solely on the maintenance and
enforceability of the protective order, a stronger presumption against modification must logically
apply.” In re Ethylene, 255 F.R.D. at 323.

        One key provision of the Maxwell Protective Order – the substance of which courts have
found dispositive in denying modification – is found in Section 4, which provides that
information designated as “confidential . . . shall not be disclosed or used for any purpose except
the preparation and trial of this case” (emphasis added). Dershowitz’s instant application seeks
to use these materials for an entirely different purpose in an entirely different case and thus runs
directly against this provision.

         In Jose Luis Pelaez, Inc. v. Scholastic, Inc., 312 F. Supp. 3d 413 (S.D.N.Y. 2018), the
court denied a movant’s attempt to modify a protective order to obtain discovery produced by the
defendant, against which the movant was litigating in a collateral matter. The court found it
dispositive that the parties had agreed “to use confidential information produced under the
Protective Order in connection with [that] case only,” and the court concluded that “it [wa]s
reasonable that in conducting discovery [the defendant] relied on the provision limiting the use
of confidential information to [that] case.” Id. at 416–17; see also Nielsen Co. (U.S.), LLC v.
Success Sys., Inc., 112 F. Supp. 3d 83, 121 (S.D.N.Y. 2015) (finding that “the parties were
justified in believing that the Protective Order would not be modified for purposes external to
[their] lawsuit”); In re Sept. 11 Litig., 262 F.R.D. 274, 277 (S.D.N.Y. 2009) (holding that a
producing party is “entitled to rely” on its confidentiality designations where no party has
exercised its right to challenge the designations and the time for making a challenge has lapsed).
Here too, it was reasonable for parties and non-parties to rely upon the assurances provided in
Section 4 of the Protective Order.

                                  *              *               *
           Case 1:15-cv-07433-LAP Document 1062 Filed 06/22/20 Page 6 of 7
June 22, 2020
Page 6 of 7


        In sum, Dershowitz has not shown there is an “extraordinary circumstance or compelling
need” for modifying the Protective Order. 2 “Although fostering judicial economy and avoiding
duplicative discovery are laudable goals . . . they hardly amount to extraordinary circumstances
or compelling need.” Md. Cas. Co. v. W.R. Grace & Co., No. 83 Civ. 7451 (SWK), 1994 WL
419787, at *9 (S.D.N.Y. Aug. 10, 1994) (denying collateral litigant’s motion to modify
protective order). And, in any event, the wholesale importation of thousands of documents from
Maxwell to Dershowitz – and the concomitant unsealing challenges they carry with them – would
not foster judicial economy or efficient discovery. Indeed, Dershowitz’s approach would have
the opposite effect: it would unnecessarily replicate, en masse, the unsealing challenges the
Court, parties and non-parties face in this case.

       In light of the foregoing, the Protective Order should not be modified.

       D.       Dershowitz’s Acceptance of the Discovery Subject to the Terms of the
                Protective Order Affords Limited Protection

        There is an additional consideration necessitating opposition to this request. Even
assuming arguendo that Dershowitz would gain access to the requested records only subject to
the terms of the Maxwell Protective Order, that condition would afford little protection here –
where Dershowitz has consistently and adamantly opposed confidentiality and pressed his
dispute with Giuffre through out-of-court public declarations.

         Indeed, Dershowitz apparently has already evinced an unwillingness to comply with the
terms of protective orders. Although we do not have access to the Sealed Documents and the
confidential discovery materials, Giuffre’s filing notes that Dershowitz has improperly
referenced the contents of sealed materials in his public filings. See Dershowitz, DE 141.
Dershowitz denies the contention, see Dershowitz, DE 142, but then declares that he should not
be obligated to file his contemplated motion under seal – again indicating his practice and intent
to wage his ongoing dispute with Giuffre in the press. Non-parties should not become casualties
in this battle.


       2
          Dershowitz’s letter cites TradeWinds Airlines, Inc. v. Soros, No. 08 Civ. 5901 (JFK),
2016 WL 3951181 (S.D.N.Y. July 20, 2016), in which the court permitted modification of a
protective order. That decision, however, is readily distinguishable. There, the court found that
all of the In re Ethylene factors weighed against a finding that a party reasonably relied on the
protective order. Id. at *2. Moreover, Judge Keenan there emphasized that, “importantly,
because the proposed modifications maintain the same protections regarding public disclosure,
there is no significant prejudice to any party.” Id. Here, by contrast, Dershowitz is attempting to
skirt the protections afforded by the unsealing protocol established in Maxwell, and, for the
reasons discussed below, his agreement to abide by the terms of the Protective Order provides
little comfort. Thus, granting Dershowitz’s request would result in significant prejudice to
parties and non-parties who produced information in reliance upon the Protective Order and the
protocol.
           Case 1:15-cv-07433-LAP Document 1062 Filed 06/22/20 Page 7 of 7
June 22, 2020
Page 7 of 7


        The privacy rights of non-parties may also be put at risk by attempts to bypass this
Court’s earlier rulings, by appending to filings in Dershowitz irrelevant or marginally relevant
materials from Maxwell for the purpose of according those materials judicial-document status.
See Giuffre v. Maxwell, No. 15 Civ. 7433 (LAP), 2020 WL 133570 (S.D.N.Y. Jan. 13) (holding
that documents associated with unadjudicated motions are categorically non-judicial),
reconsideration denied, 2020 WL 917057 (S.D.N.Y. Feb. 26, 2020). This is not a hypothetical
concern; in her objections relating to the first round of documents reviewed pursuant to the
protocol, Maxwell identified numerous documents that she contends were filed (by Giuffre) for
an improper purpose. See Maxwell, DE 1057 at 6. These types of filings may already be – or
may become – an issue for the Court and parties (and non-parties) to deal with in Dershowitz.
But facilitating further opportunities for Dershowitz to litigate his case in the court of public
opinion rather than a court of law, by unnecessarily providing access to a trove of sensitive
discovery and sealed filings, is not something this Court should countenance. 3

       E.       Conclusion

        For these reasons, John Doe respectfully submits there is no basis for modifying the
Protective Order to allow Dershowitz access to the Sealed Documents and other discovery
materials, and urges the Court to deny his motion for leave to file his proposed motion.


                                                     Respectfully Submitted,
                                                     KRIEGER KIM & LEWIN LLP


                                               By: _________________________
                                                   Nicholas J. Lewin
                                                   Paul M. Krieger



cc (by ECF): Maxwell Counsel of Record (15 Civ. 7433 (LAP))

cc (by email): Dershowitz Counsel of Record (19 Civ. 3377 (LAP))




       3
          This highlights yet another issue regarding Dershowitz’s request – namely, that he
provides no suggestion as to how the host of interested parties in Maxwell may monitor and, as
necessary, object to Dershowitz’s ongoing use of these materials in Dershowitz. The Court, as
well as the parties and various non-parties, are expending considerable resources facilitating the
unsealing process in Maxwell – a process that will be made exponentially more complicated and
difficult if the entire set of materials at issue is reproduced in another case.
